 



Exhibit 10.1
(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]
Subcontract No. 70-10135l4l-05
DPAS Rating: DOA7
COST-PLUS-FIXED-FEE/COMPLETION SUBCONTRACT
This Cost-Plus-Fixed-Fee (“CPFF”)/Completion Subcontract (“Subcontract”),
effective this twenty third day of February, 2006, is by and between General
Dynamics Advanced Information Systems, Inc., a Delaware corporation, having
offices at 8800 Queen Avenue South Bloomington, MN 55431 (“GDAIS” or “Buyer”),
and, JSI Microelectronics a California corporation, having offices at 4235
Forcum Ave., Suite 500, McClellan CA 95652 (“Subcontractor”) for the goods and
services described herein (“Program”). Hereinafter, Buyer and Subcontractor may
be collectively referred to as the “Parties” or individually referred to as a
“Party.”
This Subcontract constitutes the entire agreement, including all documents
incorporated herein by reference, between the parties and supersedes all,
whether written or oral, communications, representations, negotiations or
agreements pertaining to the subject matter hereof.
IN WITNESS WHEREOF, the Parties have caused this Subcontract to be executed by
their duly authorized representatives as of the day and year first above
written.

     
GENERAL DYNAMICS ADVANCED
  JSI MICROELECTIONICS INC.
INFORMATION SYSTEMS, INC.
   
 
   
BY: /s/ Steven A. Deal
  BY: /s/ Larry R. Johnson
 
   
NAME: Steve Deal
  NAME: Larry Johnson
 
   
TITLE: Manager of Subcontracts
  TITLE: President
 
   
DATE: 27 February 2006
  DATE 2/28/06

END OF COVER/SIGNATURE PAGE
GDAIS PROPRIETARY INFORMATION
1
 

 



--------------------------------------------------------------------------------



 



(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]
Subcontract No. 70-10135l4l-05
DPAS Rating: DOA7
SECTION A- SPECIAL AGREEMENTS AND OTHER IMPORTANT PROVISIONS AND NOTIFICATIONS

A.1 ORDER OF PRECEDENCE

In the event of an inconsistency between any of the provisions of this
Subcontract, the inconsistency shall be resolved by giving precedence to the
provisions of the Subcontract in the following order:

  1.   Sections A through H (Schedule Provisions)     2.   Contract Security
Classification Specification (DD Form 254), (if applicable)     3.   Section I
-1.1 (Standard Subcontract Terms and Conditions)     4.   Section I -1.2
(Additional Provisions)     5.   Section I -1.3 (Government Provisions)     4.  
Non-Disclosure Agreement (NDA PI-04252 and PI-04252 Mod. 01)     5.   Statement
of Work     6.   Cover/Signature Page     7.   All Other Attachments, Exhibits
and Documents listed in Section J.

Sections A through H comprise the “Schedule” of this Subcontract.

A.2 SUBCONTRACT MODIFICATIONS (AND LIVING CONTRACT)

Modifications to this Subcontract shall be made through the issuance of a Change
Notice that will delineate the stated modification and identify the changed
Subcontract page(s). Changed portions of the Subcontract language will be marked
with a vertical line in the right margin. For Subcontractor’s convenience,
replacement pages containing the Subcontract modifications will be provided, so
that at all times, the Subcontractor will possess a complete, corrected and
coherent text of the Subcontract. Each replacement page shall be marked with the
Subcontract number, modification number, and date.
END OF SECTION A
GDAIS PROPRIETARY INFORMATION
4
 

 



--------------------------------------------------------------------------------



 



(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]
Subcontract No. 70-10135141-05
DPAS Rating: DOA7
SECTION B - GOODS/SERVICES AND PRICES/COSTS

B.1 TYPE OF SUBCONTRACT

The Subcontract awarded hereunder is a Cost-Plus-Fixed Fee (CPFF)/Completion
type contract. Under a CPFF/Completion contract, Subcontractor is responsible
for using its best efforts to complete the work in accordance with the technical
requirements, within the time (delivery schedule) agreed upon, and within the
negotiated estimated cost, subject to the Limitation of Cost provision or, if
applicable, the Limitation of Funds provision of this Subcontract. Buyer will
pay all allowable and allocable costs subject to the Allowable Cost and Payment
provisions of this Subcontract.
B.2 STATEMENT OF REQUIREMENTS
In accordance with the Subcontract, Subcontractor shall provide all materials,
labor, equipment and facilities, except as specified herein to be furnished by
the Buyer, and shall do all that is necessary or incident to the satisfactory
and timely performance of the Subcontract Line Item Numbers (SCLINs) listed
below.
B-3 SUBCONTRACT LINE ITEM NUMBERS (SCLINs)
The estimated cost and fixed fee for the goods/services to be provided by the
subcontractor are as follows:

                              EST.         SCLIN   GOODS/SERVICES   QTY   UNIT  
AMOUNT
0001
  ARMS Foundry and SEGIT Facility Upgrades and Enhancements   1   LOT        
 
  in accordance with the Statement of Work (SOW),                
 
  Attachment 2, Section J hereof.                
 
                   
 
  Estimated Cost           $ 3,929,785.00  
 
                   
 
  Fixed Fee           $ 293,775.00  
 
                   
 
  Cost Plus Fixed Fee           $ 4,223,560.00  
 
                   
0002
  Data Requirements in accordance with Appendix 1       LOT   The cost & fee
 
  of the SOW, Attachment 2, Section J hereof.           for this item are
 
              included in the
 
              cost & fee in SCLIN 0001

GDAIS PROPRIETARY INFORMATION
5
 

 



--------------------------------------------------------------------------------



 



(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]
Subcontract No. 70-10135141-05
DPAS Rating: DOA7

B-4 ESTIMATED COST, FIXED FEE AND TOTAL AMOUNT (ALL SCLINS)

  (a)   The reimbursement of costs and the payment of fee will be in accordance
with the “Allowable Cost and Payment” clause in the General Provisions of this
Subcontract.     (b)   The estimated cost contemplated by the “Allowable Cost
and Payment” clause in the General Provisions of this Subcontract and the fixed
fee as contemplated by this Subcontract are as follows:

                          SCLIN   Estimated Cost   Fixed Fee   Total Cost Plus
Fixed Fee
0001
  $ 3,929,785.00     $ 293,775.00     $ 4,223,560.00  
0002
          not separately priced        
 
                       
TOTALS
  $ 3,929,785.00     $ 293,775.00     $ 4,223,560.00  

B.5 RESERVED

END OF SECTION B
GDAIS PROPRIETARY INFORMATION
6
 

 



--------------------------------------------------------------------------------



 



(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]
Subcontract No. 70-10135141-05
DPAS Rating: DOA7
SECTION C — STATEMENT OF WORK/SPECIFICATIONS

C.1   STATEMENT OF WORK

The goods/services that the Subcontractor is to provide are stated in Section B,
and shall be furnished in accordance with the Subcontract schedule provisions
and any referenced Statement of Work documents set forth in Section J, which are
incorporated herein by this reference.

C.2   RESERVED

END OF SECTION C
GDAIS PROPRIETARY INFORMATION

7



--------------------------------------------------------------------------------



 



(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]
Subcontract No. 70-10135141-05
DPAS Rating: DOA7
SECTION D PRESERVATION, PACKAGING, MARKING AND SHIPPING

D.1   COMMERCIAL PRACTICES

Unless otherwise specified in this Subcontract, goods and data shall be
preserved, packaged, packed and marked in accordance with best standard
commercial practices which are adequate to ensure against damage/deterioration
during transit and storage pending usage. All shipments and mailings shall meet
the requirements of the carrier for safe delivery at destination.

D.2   DATA, REPORTS AND CERTIFICATIONS

All data, reports and certifications required under this Subcontract shall be:

  •   marked with the subcontract number     •   mailed first-class (fax copies
are acceptable provided they are followed up by mailed originals)     •  
provided in triplicate (one original and two copies)     •   directed to the
attention of the Buyer’s designated Subcontract Representative.

In the event the applicable SOW includes a Subcontractor Data Requirements List
(SDRL) or other similar list of required data, the Subcontractor’s transmittal
letter for the transmitted data shall reference the data item number, title, and
data item description.

D.3   RESERVED

D.4   SHIPMENTS OF GOODS (ROUTING/CARRIER, SHIPPING ADDRESS, F.O.B. POINT,
MARKING & NOTIFICATION INSTRUCTIONS, ADVANCE SHIPPING NOTICE)

    The Subcontractor shall ship all deliverable goods under the Subcontract in
accordance with the following:   (a)   Routing/Carrier:       All shipments of
goods shall be shipped Federal Express Overnight       SUBCONTRACTOR SHALL
REFERENCE BUYER’S SUBCONTRACT NUMBER ON ALL SHIPPING/FREIGHT DOCUMENTS.

          (b)   Shipping Address:   F.O.B. Point:
 
  General Dynamics AIS   Destination
 
  8800 Queen Ave. S.    
 
  Bloomington, MN 55431    

(c)   Mark each crate, container and shipping document with the following
minimum information:

Subcontract Number
SCLIN per Subcontract Section B
Quantity: (As applicable)
Subcontractor Name
GDAIS PROPRIETARY INFORMATION

8



--------------------------------------------------------------------------------



 



(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]
Subcontract No. 70-10135141-05
DPAS Rating: DOA7

    Prime Contract Number, as applicable   (d)   Reserved   (e)   Advance
Shipping Notice:       Prior to shipment of supplies, Subcontractor shall notify
the following GDAIS personnel by separate telefax of the forthcoming shipment:  
    The faxed notice of shipment shall include the following: Subcontract
number, item description, quantity, approximate weight of shipment, method of
shipment, carrier name, bill of lading number, time of departure, and estimated
time to arrival. SUCH NOTIFICATION SHALL BE GIVEN AT LEAST 24 HOURS PRIOR TO
SHIPMENT.       When shipment is made, Subcontractor shall mail a copy of the
packing sheet (or equivalent) with applicable test report, inspection sheets,
certifications, etc., to the Buyer’s designated Subcontract Representative.

END OF SECTION D
GDAIS PROPRIETARY INFORMATION

9



--------------------------------------------------------------------------------



 



(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]
Subcontract No. 70-10135141-05
DPAS Rating: DOA7
SECTION E — INSPECTION AND ACCEPTANCE/QUALITY ASSURANCE

E-1   INSPECTION AND ACCEPTANCE

(a)   The Buyer has the right to inspect and evaluate the work performed or
being performed under the Subcontract, and the premises where the work is being
performed, at all reasonable times and in a manner that will not unduly delay
the work. If the Buyer performs inspection or evaluation on the premises of the
Subcontractor or its subcontractor(s), the Subcontractor shall furnish and
require its subcontractor(s) to furnish, without additional charge, all
reasonable facilities and assistance for the safe and convenient performance of
these duties.   (b)   Final inspection and acceptance of goods and data shall
occur at Buyer’s facility upon the Buyer’s acceptance of same in accordance with
the inspection, test and acceptance criteria of the Subcontract Statement of
Work.   (c)   Data requirements and inspection and acceptance thereof shall be
as indicated in the Subcontract Data Requirements of the Statement of Work.  
(d)   Quality assurance requirements shall be as indicated in the Subcontract
Product Assurance Requirements of the Statement of Work.   (e)   The provisions
of Section E are in addition to any other inspection and acceptance provisions
of the Subcontract. In the event of a conflict between Section E and any other
inspection and acceptance provisions of the Subcontract, including the
inspection and acceptance provisions set forth by the Subcontract Statement of
Work and the Subcontract General Provisions, the full text provisions of
Section E shall prevail.

END OF SECTION E
GDAIS PROPRIETARY INFORMATION

10



--------------------------------------------------------------------------------



 



(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]         Subcontract
No. 70-10135141-05
DPAS Rating: DOA7

SECTION F — DELIVERY/PERFORMANCE

F.l     PERIOD OF PERFORMANCE

(a)   SCLINs 0001 — 0002: The Subcontractor shall accomplish the work required
in Section B commencing 02/01/05 (effective date of Subcontract) through the
performance period end date of 01/31/07. The parties agree that the
Subcontractor shall perform reasonable and necessary closeout duties after the
performance period end date noted herein. Any extension of this performance
period requires Buyer’s written approval.   (b)   The Buyer shall not be
obligated to reimburse the Subcontractor for any work performed or charges
incurred before or after this time period, unless agreed to in writing by the
Buyer’s designated Subcontract Representative.   F.2   SUBCONTRACT DELIVERABLE  
    The goods, data and reports to be furnished hereunder shall be delivered to
the Buyer as specified in the Statement of Work.   F.3   SUBCONTRACT
MILESTONES/EVENTS   (a)   Subcontractor shall be fully prepared to meet and/or
support the program schedule as set forth in SOW.

END OF SECTION F
GDAIS PROPRIETARY INFORMATION

11



--------------------------------------------------------------------------------



 



(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]         Subcontract
No. 70-10135141-05
DPAS Rating: DOA7

SECTION G — SUBCONTRACT ADMINISTRATION DATA

G.1   TECHNICAL AND ADMINISTRATIVE REPRESENTATIVES   (a)  The following
technical and administrative representatives of the Buyer and Subcontractor are
hereby designated for this Subcontract:

     
Subcontractor’s Representatives are:
  Buyer’s Representatives are:
 
   
Larry Johnson — Technical Representative
  Nan Hauser — Technical Representative
 
   
Larry Johnson — Contract Representative
  Lowell Barie — Subcontract Representative

    In the event Lowell Barie is not available, Steve Deal or their duly
authorized representatives shall serve as Buyer’s Subcontract Representative. In
the event Larry Johnson is not available, his duly authorized representative
shall serve as Subcontractor’s Contract Representative.   (b)   The Buyer’s
Technical Representative is responsible for day-to-day clarifications, guidance
and technical direction as may be required within the scope of the technical
work requirements. “Technical direction” shall be in accordance with the
“Technical Direction” provision of the General Provisions of the Subcontract.  
(c)   Contact with the Buyer regarding prices, terms, quantities, deliveries,
and financial adjustments shall be made only between the Buyer’s Subcontract
Representative and the Subcontractor’s contract Representative. Actions taken by
the Subcontractor, which by their nature effect a change to this Subcontract,
shall only be binding upon the Buyer when such action is specifically authorized
in writing by the Buyer’s Subcontract Representative. Unless specified otherwise
in this Subcontract, all written communications between Subcontractor and Buyer
shall be addressed and directed to the Buyer’s Subcontract Representative and
Subcontractor’s Contract Representative.   (d)   The Buyer shall be responsible
for all liaison and communications with the Buyer’s customer as well as the
Buyer’s other subcontractors for the term of this Subcontract. The Subcontractor
shall not communicate with the Buyer’s customer nor the Buyer’s other
subcontractors regarding this Subcontract except with the prior consent of the
Buyer.   (e)   No request, notice, authorization, direction or order received by
the Subcontractor shall be binding upon the Buyer, or serve as the basis for a
change in the Subcontract, unless issued (or confirmed) in writing by the
Buyer’s Subcontract Representative.   (f)   The Subcontractor shall immediately
notify the Buyer’s Subcontract Representative whenever a verbal or written
change notification has been received from an employee of the Buyer (other than
the Subcontract Representative), which would affect any of the terms,
conditions, cost, schedules, etc., or this Subcontract, and the Subcontractor is
to perform no work or make any changes in response to any such notification or
make any claim on Buyer unless the Buyer’s Subcontract Representative directs
the Subcontractor, in writing, to implement such change notification.

GDAIS PROPRIETARY INFORMATION

12



--------------------------------------------------------------------------------



 



(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]         Subcontract
No. 70-10135141-05
DPAS Rating: DOA7

G.2   COMMUNICATIONS   (a)   All notices and other binding communications shall
be in writing and sent by cable, telex, U.S mail, telefax, or other customary
means, addressed as follows:

     
Subcontractor:
  Buyer:
 
   
JSI Microelectronics Inc.
  General Dynamics Advanced Information
 
  Systems, Inc
4235 Forcum Ave., Suite 500
  8800 Queen Ave S.
 
   
McClellan, CA 95652
  Bloomington, MN 55431
 
   
Attn. Larry Johnson
  Attn. Lowell Barie

    or to such other address as the Subcontractor’s Contract Representative or
Buyer’s Subcontract Representative shall designate by written notice.   (b)  
All correspondence and data submitted by Subcontractor under this Subcontract
shall reference the Subcontract number.   G.3   SUBMISSION OF INVOICES   (a)  
Subcontractor’s invoices shall be submitted no more than once a month, in
triplicate (one original and two copies) and addressed as follows for Buyer’s
review and provisional approval:

  (1)   Original and one (1) copy to:
General Dynamics Advanced Information Systems, Inc.
Accounts Payable — Attn: Suleman Bagha
3021 American Blvd. East
Bloomington, MN 55425     (2)   Fax one (1) copy to: (952) 921-6869
General Dynamics Advanced Information Systems, Inc.
8800 Queen Ave. S.
Bloomington, MN 55431
Attention: Lowell Barie

(b)   Invoices submitted shall reflect incurred costs at the SCLIN level of
performance. Final payment shall be made in accordance with the “Allowable Cost
and Payment” clause in the General Provisions of this Subcontract.   (c)  
Subcontractor’s invoices and attachments thereto shall include the following
minimum information, as applicable: Subcontractor’s name and business address,
remittance address, date of invoice, Subcontract number, Buyer’s internal
accounting numbers or Cost Charge Numbers (CCNs), prime contract number, name of
Buyer’s designated Subcontract Representative, Subcontract Line Item Numbers
(SCLINs), description of goods and/or services with corresponding sizes,
quantities and unit prices, separately itemized taxes, extended totals,
Subcontractor’s signature and payment terms.   (d)   Reserved

GDAIS PROPRIETARY INFORMATION

13



--------------------------------------------------------------------------------



 



(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]         Subcontract
No. 70-10135141-05
DPAS Rating: DOA7

(e)   Invoices submitted without the above information may be returned to the
Subcontractor for correction.   (f)   If a tax exemption applies to this
Subcontract, the following is the tax exemption number: CA SR OH 100-171968  
(g)   Submit on an annual basis (or at the end of performance whichever is
sooner), a reconciliation of invoices billed and paid.   (h)   Notify the Buyer
immediately upon receipt of an overpayment for farther direction.   G.4  
PAYMENT TERMS   (a)   Payment terms are 30 days after receipt of an acceptable
invoice.       For SCLINS 0001/0002, payment to the Subcontractor shall be in
accordance with the General Provisions, entitled “Payment.”   G.5   CALIFORNIA
SALES — USB TAX       All goods and services purchased under this Subcontract
are for resale.   G.6   RESERVED

END OF SECTION G
GDAIS PROPRIETARY INFORMATION

14



--------------------------------------------------------------------------------



 



(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]         Subcontract
No. 70-10135141-05
DPAS Rating: DOA7

SECTION H — SPECIAL PROVISIONS

H.1   RESERVED   H.2   PLACE OF PERFORMANCE       The work under this
Subcontract shall be performed at the DMEA Foundry located at 4234 54th Street
McClellan, CA 95652-2100.   H.3   BUYER/CUSTOMER-FURNISHED SPECIAL TOOLING
(ST), SPECIAL TEST EQUIPMENT (STE), PLANT EQUIPMENT (PE), MATERIAL AND/OR
FACILITIES.   (a)   Pursuant to the Property Clause of this Subcontract, the
Buyer shall furnish for use in the performance of this Subcontract, the
following Buyer and/or Customer-furnished ST, STE, PE, material and/or
facilities identified in paragraph(s) (b) and (c) below on or before the date(s)
specified.   (b)   Buyer-Furnished ST, STE, PE, material and/or facilities:

N/A

        Customer-Furnished ST, STE, PE, material and/or facilities:

N/A

H.4   BUYER-FURNISHED INFORMATION       The Buyer may provide to the
Subcontractor various reports, documents and other data to assist the
Subcontractor in performing the work defined in the Subcontract. The Buyer does
not warrant Buyer-furnished information to be free from error or to be complete
and accurate in all instances. The information is provided with the
understanding that, to the best of Buyer’s ability to so determine, it is
pertinent and useful in the fulfillment of the Subcontract work; however, the
Subcontractor has no right, either actual or implied, to an adjustment of price
or indemnification for cost associated with any data or information obtained
from the Buyer.   H.5   DPAS PRIORITY RATING       The priority rating of this
Subcontract is DOAZ. This is a rated Subcontract certified for national defense
use, and you are required to follow all the provisions of the Defense Priorities
and Allocations System Regulation (15 CFR Part 700).   H.6   NONDISCLOSURE
AGREEMENT       The parties shall exchange proprietary information in accordance
with the NONDISCLOSURE AGREEMENT set forth in Section J, which is incorporated
herein by this reference.   H.7   IDENTIFICATION OF RESTRICTIONS ON RIGHTS IN
TECHNICAL DATA AND COMPUTER SOFTWARE       None

GDAIS PROPRIETARY INFORMATION

15



--------------------------------------------------------------------------------



 



(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]         Subcontract
No. 70-10135141-05
DPAS Rating: DOA7

H.8   RESERVED   H.9   RESERVED

END OF SECTION H
GDAIS PROPRIETARY INFORMATION

16



--------------------------------------------------------------------------------



 

\

(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]
Subcontract No. 70-10135141-05
DPAS Rating: DOA7
SECTION I — GENERAL PROVISIONS
The below-noted terms and conditions, full text clauses, provisions, and
modifications thereto, are applicable to this Subcontract.

I.1   STANDARD SUBCONTRACT TERMS AND CONDITIONS       This Subcontract
incorporates Attachment 4 GDAIS Standard Subcontract Terms and Conditions.

I.2   ADDITIONAL PROVISIONS (Full Text)   (a)   The following Special
Requirements and Conditions are applicable to this subcontract:       None

I.3   GOVERNMENT PROVISIONS   (a)   The term FAR, when used in the following
clauses, means the cited portion of the Federal Acquisition Regulation
including, when appropriate, the Department of Defense (“DoD”) FAR Supplement
(DFARS), in effect on the date of this Subcontract. Where appropriate to
accomplish the purpose of the FAR or to protect the Buyer’s interest, the word
“Buyer” shall be substituted for the word “Government” or “Contracting Officer”
and the word “Subcontractor” shall be considered the “Contractor” hereunder in
the reading of these regulations, thereby creating a legal relationship between
the Buyer and Subcontractor identical to, but not dependent upon, the legal
relationship intended to be created by said regulations between the Government
and a contractor.       Any references to the “Disputes” clause or “Changes
clause shall refer to the GDAIS Standard Terms and Conditions incorporated
herein.       The terms “Government” or “Contracting Officer” do not change:
(i) when a right, act, authorization or obligation can be granted or performed
only by the Government, (ii) when access to proprietary financial information or
other proprietary data is required, (iii) when title to property is to be
transferred directly to Government.       The word “Buyer,” as it appears in the
Subcontract, means General Dynamics Advanced Information Systems acting through
its duly authorized Procurement representative. No other persons may make
commitments or changes under the Subcontract on behalf of the Buyer.      
Copies of the FAR/DFARS may be obtained by Federal Acquisition
Regulation Internet websites available at http://www.acqnet.gov/far/ or
http://www.acq.osd.mil/dp/dars/dfars.html or by contacting GDAIS’ subcontract
administrator.   (b)   COST OR PRICING DATA — Defective Cost of Pricing Data -
Subcontractor agrees to comply with the applicable provisions (without dollar
limitation, however) of FAR 15,408 and the applicable regulations of the Cost
Accounting Standards Board and to indemnify and hold harmless GDAIS for any
claims, loss, damage or expense (including without limitation attorneys’ fees),
resulting from any defective, non-current, incomplete, or inaccurate data
supplied by Subcontractor in pricing of this Subcontract, or any other violation
of the provisions of FAR 15,408 and the Cost Accounting Standard regulations.  
(c)   OTHER THAN COST OR PRICING DATA — GDAIS or GDAIS, Customer may at their
discretion require Subcontractor to submit information other than cost or
pricing data to determine whether Subcontractor’s price is fair and reasonable.
The requested information may include sales data for

GDAIS PROPRIETARY INFORMATION

17



--------------------------------------------------------------------------------



 



(GENERAL DYNAMICS LOGO) [a20576a2057601.gif]
Subcontract No. 70-10135141-05
DPAS Rating: DOA7

    the same or similar Work for the relevant period, such as the information
set forth in FAR 52.215-20 or FAR 52.215-21, in the form regularly maintained by
Subcontractor as part of its commercial operations.   (d)   COPYRIGHT, DATA AND
PATENT RIGHTS – (i) Government Rights: Notwithstanding any other provisions in
this Subcontract, if this Subcontract is placed under a prime contract which
grants copyright, data, or patent rights to the Government, Subcontractor agrees
to comply with the requirements of such grant insofar as they are applicable to
the subject matter of this Subcontract and with all pertinent provisions of
Part 27 of the FAR or corresponding regulations of the Government Agency
supporting the work of this subcontract. (ii) Authorization and Consent: To the
extent that the prime contract under which this Subcontract is being performed
includes Government Authorization and Consent to use patented inventions without
indemnification and to the extent that clause applies, the provisions of
paragraph 14(a) of the General Terms and Conditions do not apply.   (e)   OTHER
OBLIGATIONS OF SUBCONTRACTOR – Subcontractor will provide whatever reasonable
assistance GDAIS may require to maintain compliance between this Subcontract and
any contract under which this Subcontract is issued, including, but not limited
to, complying with the following FAR clauses and, to the extent the Subcontract
is issued in support of a contract with a Department of Defense (DoD) agency or
contractor of a DoD agency, the following DFARS clauses, which are incorporated
herein by reference. Subcontractor shall include in its subcontracts under this
Subcontract any provisions required to be flowed-down to “lower-tier”
subcontractors by the incorporated FAR or DFARS provisions. If Subcontractor
believes that one or more of the following clauses do not apply to this
Subcontract, Subcontractor must advise GDAIS in writing of said clause(s). GDAIS
may, in its sole discretion and in writing, acknowledge its agreement with
Subcontractor at which time such clause(s) will be deemed deleted from this
Subcontract. If GDAIS affirmatively rejects Subcontractor’s assertion in writing
or does not respond to Subcontractor’s assertion, the clause(s) shall apply.

GDAIS PROPRIETARY INFORMATION

18